1    CLYDE M. BLACKMON (SBN 36280)
     ROTHSCHILD WISHEK & SANDS LLP
2    765 University Avenue
     Sacramento, CA 95825
3    Telephone: (916) 444-9845
     E-Mail: cblackmon@rwslaw.com
4
     Attorneys for Defendant
5    Navjot Singh
6
7
8                  IN THE UNITED STATES DISTRICT COURT FOR THE
9                        EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: 2:10-CR-00347 MCE
12                Plaintiff,                        NOTICE OF EXCLUSION OF TIME
                                                    AND ORDER
13          vs.
14   NAVJOT SINGH,
15                Defendant.
16
17          The parties, through their respective counsel, hereby agree
18   and stipulate that the time from the previously scheduled status
19   conference on February 6, 2020, through June 11, 2020, the date
20   of the date of the rescheduled status conference, should be
21   excluded from the computation of the period of time within which
22   the trial of this case should commence under the Speedy Trial
23   Act.    The parties are in agreement that the ends of justice
24   served by rescheduling the status conference outweigh the best
25   interests of the public and Mr. Singh in a speedy trial.             See 18
26   U.S.C. § 3161(h)(7)(A).
27   /////
28   /////



                                            - 1 –
                               NOTICE OF EXCLUSION OF TIME AND ORDER
1        IT IS SO STIPULATED.
2    DATED:    January 17, 2020        By:      //s// Clyde M. Blackmon for
                                                    Justin L. Lee
3                                                   Assistant U.S. Attorney
4
     DATED:    January 17, 2020        Rothschild Wishek & Sands, LLP
5
                                       By:      //s// Clyde M. Blackmon
6                                                  CLYDE M. BLACKMON
                                                   Attorneys for Navjot Singh
7
8                                      ORDER
9
         Based upon the stipulation of the parties, the Court finds
10
     that the time from February 6, 2020, through June 11, 2020, is
11
     excluded under the Speedy Trial Act and that the ends of justice
12
     served from rescheduling the status conference outweigh the best
13
     interests of the public and Mr. Singh in a speedy trial.           See
14
     18 U.S.C. § 3161(h)(7)(A).
15
         IT IS SO ORDERED.
16
     Dated:   January 21, 2020
17
18
19
20
21
22
23
24
25
26
27
28



                                        - 2 –
                           NOTICE OF EXCLUSION OF TIME AND ORDER
